DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding Applicant’s request to confirm receipt and consideration of reference BJ cited in the Information Disclosure Statement filed on March 8, 2020, Examiner notes that there is no record of an Information Disclosure Statement filed on March 8, 2020.  The Information Disclosure Statement filed on March 8, 2021 does cite reference BJ but a copy of an English translation of reference BJ (Revocation Application – Korean Patent Application No. 10-2019-7030744 dated December 4, 2020) has not been provided.  Therefore, in the Information Disclosure Statement filed on March 8, 2021, the cited reference BJ (Revocation Application – Korean Patent Application No. 10-2019-7030744 dated December 4, 2020) has not been received and cannot be considered.

Terminal Disclaimer
The terminal disclaimer filed on 12/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 11,016,342 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "OPTICAL STRUCTURE COMPRISING A CONCAVE-AND-CONVEX-SHAPED INTERFACE BETWEEN A HIGH REFRACTIVE-INDEX LAYER AND A LOW REFRACTIVE-INDEX LAYER AND DISPLAY DEVICE”

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the optical structure of claim 1, in particular, an optical structure comprising: a high refractive-index layer; and a low refractive-index layer laminated on the high refractive-index layer, and having a refractive index lower than that of the high refractive-index layer; wherein: an interface between the high refractive-index layer and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (U.S. 2016/0252665), Ju et al. (U.S. 2016/0187699), Lee et al. (U.S. 2015/0043221), Numata et al. (U.S. 2005/0041174), Nagahama et al. (U.S. 2011/0310487), Kageyama et al. (U.S. 2011/0267686), and Kittaka et al. (U.S. 2009/0316262) disclose an optical structure comprising a high refractive-index layer and a low refractive-index layer and an interface between the high refractive-index layer and the low refractive-index layer but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL C LEE/Primary Examiner, Art Unit 2871